Citation Nr: 1420721	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-47 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to January 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans (VA) Regional Office (RO) in Portland, Oregon. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active duty.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2008, prior to the initial adjudication of the claim in March 2009.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, and all identified post-service VA medical records have been obtained.

The Board notes that the RO did not attempt to seek verification of the Veteran's alleged service in the Republic of Vietnam via the Joint Services Records Research Center (JSRRC).  As is discussed in greater detail below, the evidence does not show that the Veteran served in the Republic of Vietnam and the Veteran has not provided information sufficient for a JSRRC search.  He was notified by way of the November 2012 supplemental statement of the case that the information available to the RO was insufficient for verification or concession of active duty consistent with herbicide exposure.  He has not responded at any time with more specific information, thus additional investigation into whether he served in the Republic of Vietnam has not been conducted via JSRRC.

The Board has also considered whether a VA examination is required in this case under VA's duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for diabetes mellitus, or any symptoms thereof, and there is no evidence of such within one year after discharge from service.  The first medical evidence of diabetes mellitus is shown in the VA outpatient treatment records dated more than twenty-five years after service.  Further, as discussed in greater detail below, the evidence does not establish that the Veteran was in Vietnam during the Vietnam Era or otherwise exposed to herbicides during his active service; thus, presumptive service connection under 38 C.F.R. § 3.309(e) is not warranted, and a VA examination to determine the current existence of diabetes mellitus is unnecessary.  These facts, therefore, do not give rise to the requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type 2 diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his type 2 diabetes, which is shown in the medical evidence, was caused by his exposure to herbicides in service.  The Veteran contends that he served in the Republic of Vietnam during the Vietnam Era and should be presumed exposed to herbicides and contends that service connection is warranted for type 2 diabetes on that basis.  In particular, the Veteran contends that while a Marine on Board the U.S.S. Duluth, he was sent on classified missions to serve on the ground in Vietnam.  He reported reaching the ground in Vietnam from the ship via helicopter.

The Board will first address the Veteran's contention that he served in the Republic of Vietnam.  The Veteran first made this contention at the time of his May 1991 claim for service connection for posttraumatic stress disorder.  He reported at that time that he served in Vietnam from December 1970 to February 1972 with the 9th Marines, 3rd Battalion, 4th Infantry, Limo Company.  He reported to a VA examiner in January 1992 that he served in Vietnam in 1970 and 1971 and, "took part in the re-capture of the city of Quan-Tree during the offensive of 1971."  The Veteran reported to another VA examiner in 1992 that he, "injured his right knee in Vietnam when a ricochet rifle shot...struck his right knee and entered the joint, and some of the fragments came out but most of it was not through-and-through."  He reported that he was evacuated and treated locally and then returned to the field.  The Board notes that the Veteran is indeed service-connected for a gunshot wound of the right knee; however, the in-service occurrence that was the basis for the grant of service connection was an accidental self-inflicted gunshot wound of the knee in 1974, which occurred while hunting during a period of leave.  In December 2011, the Veteran reported to a VetCenter counselor that he arrived in Vietnam in December 1971 for a thirteen-month tour.

In May 2008, the RO requested information related to the Veteran's dates of service in Vietnam.  The National Personnel Records Center (NPRC) responded via the VA PIES system indicating that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Veteran's service personnel records confirm that the Veteran was stationed in Okinawa, Japan, with service onboard the U.S.S. Duluth.  Unit Diaries obtained from the United States Navy show that he arrived in Okinawa in December 1971 and that he returned to Camp Lejeune, North Carolina, in September 1972, with service in 1972 on the U.S.S. Duluth, which was positioned at times within twelve miles of the coast of Vietnam.  No information available in any of the personnel records or within the Unit Diaries placed him on the ground in the Republic of Vietnam.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604  (1997).  There must be proof that the Veteran's service involved duty or visitation in the Republic of Vietnam before the presumption of exposure to herbicides can be applied.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307 , 3.309; see also VAOPGCPREC 7-93; 59 Fed. Reg. 4752 (1994) ("service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).

Furthermore, the Veteran's DD Form 214, provided by the NPRC, shows that he served in the United States Marine Corps from August 1970 to January 1975.  His DD Form 214 shows "None" in the area for decorations, medals, badges, citations and campaign ribbons awarded or authorized, and his military education included a machine gunner course and a marine noncommissioned officer course.  No service in the Republic of Vietnam is shown on his DD Form 214, and there is no indication of participation in, "the re-capture of the city of Quan-Tree during the offensive of 1971."  

In January 2008, and again in May 2008, the Veteran submitted into the record a copy of a DD Form 214 showing the following in the area noted for decorations, medals, badges, commendations, citations and campaign ribbons awarded or authorized, "SNM participated in four (4) operations in Vietnam.  NDSML, VSMml w/1*."  This information is entirely inconsistent with the official DD Form 214 on record with the NPRC, as well as with the evidence found within the Veteran's service personnel records.  In other words, records submitted in January and May 2008 appear to have been altered in a fraudulent manner.  The Board finds that the Veteran has fraudulently tried to alter the evidence in this case so that it weighs in his favor.  In this case, the Board finds that the only evidence of record suggesting that the Veteran did serve in the Republic of Vietnam during the Vietnam Era was fraudulently created and submitted by the Veteran.  Moreover, the lay statements of the Veteran at various times are inconsistent and also not corroborated by the official record.  Neither the DD Form 214 submitted by the Veteran, nor the Veteran's statements that he did serve in the Republic of Vietnam, are found to be credible evidence.  The Board, therefore, finds that service connection for the Veteran's diabetes mellitus is not available presumptively based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In order for the herbicide exposure presumption to apply, the evidence must show presence in the Republic of Vietnam during the Vietnam Era.  The Veteran asserts that he was exposed to herbicides during flights off of the U.S.S. Duluth during which he contends he landed and served on the ground in the Republic of Vietnam.  There is no suggestion in the official records that he served in Vietnam, and the evidence he submitted in support of this fact lacks credibility.  Presumptive service connection for herbicide exposed veterans, therefore, is not warranted.  

The Board also notes that the Veteran's post-service VA treatment records show that the Veteran initially established treatment at the Ukiah Community Based Outpatient Clinic (CBOC) in June 2000, at which time laboratory testing showed a high fasting blood sugar of 127.  He was later diagnosed with diabetes.  In that this diagnosis was more than twenty-five years following the Veteran's January 1975 separation from active service and there is no other evidence suggesting the presence of diabetes mellitus within one year after the Veteran's discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases manifesting to a compensable degree within one year of service is also not warranted.

Despite these findings, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to diabetes.  In fact, the post-service evidence of record does not reflect a showing of elevated blood sugars and the eventual diagnosis of diabetes until June 2000, more than twenty-five years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  Furthermore, the Veteran does not assert that he has experienced symptomatology related to diabetes mellitus during service, or any time prior to 2000.  Therefore, the evidence of record does not support a finding that the Veteran's diabetes was incurred in service.  Thus, service connection is also not warranted under 38 C.F.R. § 3.303.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to this claim.  


ORDER

Service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


